Citation Nr: 1043752	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for left great toe 
disability.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for discogenic disease of the lumbosacral 
spine at L5-S1.  

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee, from the initial grant 
of service connection.  

5.  Entitlement to an effective date earlier than July 12, 2007, 
for the grant of service connection for degenerative arthritis of 
the left knee.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1976 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the RO which granted 
service connection for a left knee disability and assigned a 10 
percent evaluation, effective from July 12, 2005; denied service 
connection for a right knee and left great toe disability, and 
denied an increased rating for the Veteran's low back disability.  

The issue of service connection for a right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The Veteran is not shown to have a left great toe disability 
at present which is related to service.  

3.  The Veteran's low back disability is manifested by pain and 
limitation of motion to no less than 80 degrees, without spasm, 
guarding, abnormal gait or spinal contour, and no incapacitating 
episodes; additional functional loss of use due to pain, 
weakness, fatigability, or incoordination to a degree 
commensurate with the criteria for a higher evaluation is not 
demonstrated.  

4.  The Veteran's low back disability includes additional 
symptomatology analogous to no more than mild neurological 
symptoms manifested by positive straight leg raising and 
diminished sensation in the left lower extremity.  

5.  Since service connection was established, the Veteran's left 
knee disability has been manifested by pain, arthritis and 
limitation of motion from 0 to 120 degrees, without instability, 
subluxation or other impairment of the knee; functional 
limitation due to pain, incoordination, fatigability, on 
repetitive use or during flare-ups is not demonstrated.  

6.  An original claim of service connection for a left knee 
disability was received on July 12, 2005.  

7.  Service connection for a left knee disability was granted by 
the RO in January 2006, effective from July 12, 2005.  

8.  The earliest effective date for the establishment of service 
connection for the left knee disability is July 12, 2005, the 
date of receipt of the Veteran's original claim.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a left great toe disability due to 
disease or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for 
discogenic disease of the lumbosacral spine are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.10, Part 4, 4.115b, Diagnostic Code 5238 (2010).  

3.  The schedular criteria for a separate 10 percent evaluation, 
and no greater, for left lower extremity neurological 
manifestations associated with the Veteran's low back disability 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.25, 4.124a, Part 4, including Diagnostic 
Code 8520 (2010).  

4.  The schedular criteria for an initial evaluation in excess of 
10 percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5010, 5257, 5260, 5261 (2010).  

5.  An effective date earlier than July 12, 2005, for the grant 
of service connection for degenerative arthritis of the left knee 
is not assignable.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1(p),(r), 3.151(a), 3.155, 3.159, 
3.160, 3.400(b)(2) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  Such notice must indicate that a disability rating and 
an effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in August 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, service treatment 
records have been obtained and the Veteran has failed to identify 
any private or VA treatment that he is receiving.  Statements 
from the Veteran and his relatives have also been received and 
associated with the claims file.  Based on a review of the claims 
file, the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be decided 
herein is available but not yet part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Additionally, the Veteran was offered the opportunity to testify 
at a hearing before the Board, but he declined. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Concerning the claim for a left great toe 
disability, the Board concludes that an examination is not needed 
because there is no competent evidence establishing an in-service 
event, injury or disease, including on a presumptive basis, or 
any medical evidence of a current disability.  

It is noted that the Veteran was provided with a VA examination 
of his back and left knee.  The Veteran's representative has 
argued that this examination is too old to effectively evaluate 
the Veteran's service connected disabilities.  However, the 
representative did not actually argue that either of the 
Veteran's conditions had worsened.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board has reviewed the statements received 
from the Veteran and his family, but these statements also fail 
to allege a material change in the severity of the Veteran's 
service connected disabilities since the December 2005 VA 
examination.  The Board finds the above VA examination to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claims.  The VA examiner personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate his 
disability under the applicable rating criteria.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that a veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

In July 2005, the Veteran filed a claim seeking service 
connection for a condition involving the big toe on his left 
foot.  However, he provided no additional information describing 
the alleged disability, such as describing the current symptoms 
or reporting how it was related to his military service.  
Similarly, on his notice of disagreement the Veteran only 
indicated that he wanted to appeal "issue 4" and on his 
substantive appeal he did not provide any description.

As such, the Veteran has not offered any specific argument as to 
why he believes service connection should be established for his 
left toe.  The Veteran's representative suggested that a VA 
examination be provided, but also gave no description of what was 
actually wrong with the left toe.  

Additionally, the Veteran has not submitted any medical evidence 
of a current disability.  It is noted as discussed in the VCAA 
section of this decision that the Veteran was sent a letter 
asking him to identify any medical treatment he was receiving for 
his claimed disabilities, but he did not reply.  The Board wishes 
to emphasize that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street." Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 


The Board has reviewed the Veteran's service treatment records, 
but they do not show any complaints, treatment, abnormalities, or 
diagnosis referable to any left great toe injury or disability.  
Similarly, there was no mention of a left toe disability at a VA 
general medical examination in 1998.

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Inasmuch as there is no evidence of a left great toe injury or 
disability in service or at present, and no competent medical 
evidence relating any claimed disability to service, the Board 
finds no basis for a favorable disposition of the Veteran's 
appeal.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Therefore the Veteran's claim is denied.

Increased Ratings

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Low Back Disability

The Veteran's low back disability is rated 10 percent disabling 
under Diagnostic Code (DC) 5238 for spinal stenosis.  The 
regulations provide for evaluation of the spine under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome (IDS) Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2010).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 10 percent rating when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not greater 
than 235 degrees; or there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater than 
30 degrees, but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is to 30 degrees or less; or with favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is warranted 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted if 
the above-mentioned manifestations are present, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent evaluation is assigned 
with incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes of having a 
total duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

When examined by VA in December 2005, the Veteran reported 
increased low back pain on prolonged walking or standing, when 
climbing stairs and during cold weather, with pain radiating into 
the buttocks, but not into the legs.  The Veteran denied any 
numbness or weakness in his legs or any bowel or bladder 
disturbance.  The Veteran reported stiffness and some limitation 
of motion during flare-ups, however, the examiner indicated that 
he could not offer any estimate as to the additional loss of 
motion without resorting to speculation.  The Veteran does not 
use a back brace and denied any incapacitating episodes or any 
interference with daily activities, but reported that he had not 
been able to work since 1999 because of his low back disability.  

On examination, the Veteran had a normal gait and there was no 
evidence of a limp or spinal tilt.  There was tenderness over the 
L4-5 and L5-S1 disc spaces.  Forward flexion was from zero to 80 
degrees with pain beginning at 45 degrees.  Extension and left 
and right lateral flexion and rotation was to 30 degrees with 
pain beginning at 20 degrees in all modalities.  Repetitive 
movement showed no additional limitation of motion due to pain, 
weakness, fatigue, lack of endurance, or incoordination.  
Straight leg raising was positive at 50 degrees on the left and 
at 70 degrees on the right.  Lasegue's sign was positive on the 
left.  Neurological examination showed decreased sensation over 
the lateral aspect of the left leg and foot, but no motor or 
reflex deficits.  X-ray studies showed moderate narrowing of L5-
S1 disc space with marked facet arthropathy and retrolisthesis of 
L5 on S1 as well as spinal stenosis at the L5-S1 level and marked 
straightening of the lumbar lordosis indicating muscle spasm.  
The diagnoses included discogenic disease at L5-S1 with facet 
arthropathy, spinal stenosis and straightening of the lumbar 
lordosis.  

Applying the clinical findings of record, the Board finds that 
the medical evidence does not demonstrate orthopedic 
symptomatology or manifestations sufficient to warrant an 
evaluation in excess of 10 percent for the Veteran's low back 
disability.  However, as will be discussed below, the Board finds 
that the Veteran was shown to have additional neurological 
symptoms commensurate with mild sciatic neuropathy sufficient to 
warrant a separate 10 percent evaluation for the left lower 
extremity.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
the most probative evidence.  Only someone qualified by 
knowledge, training, expertise, skill, or education, which the 
Veteran is not shown by the record to possess, may provide 
evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Under the General Rating Formula, the Veteran's low back 
disability would equate to no more than a 10 percent evaluation.  
That is, forward flexion of the thoracolumbar spine was greater 
than 60 degrees, and the combined range of motion was to greater 
than 120 degrees.  Furthermore, there was no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, and no evidence of any bowel or bladder 
disturbance.  Thus, an evaluation in excess of 10 percent under 
the General Rating Formula is not warranted.  

The Board has considered whether a higher disability evaluation 
is warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on movement of 
a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  In this case, the Veteran had some pain on range 
of motion, but he nevertheless demonstrated forward flexion to 80 
degrees, greatly exceeding the 60 degree limitation of motion.  
Furthermore, the examiner found that repetitive motion did not 
cause any additional limitation of motion due to symptoms such as 
pain, weakness, fatigue, lack of endurance, or incoordination.  

The Court has held that, "a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Other than the Veteran's 
report of pain, there was no evidence of visible behavior or 
adequate pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for a 
higher evaluation.  Accordingly, the Board finds that an 
evaluation in excess of the 10 percent based on additional 
functional loss due to the factors set forth above are not 
demonstrated.  

Similarly, the Veteran does not claim nor does the evidence show 
any incapacitating episodes or any required bed rest due to his 
low back disability at any time during the pendency of this 
appeal.  Thus, a rating in excess of 10 percent based on 
incapacitating episodes is not warranted.  

The Board has also considered whether an increased evaluation is 
in order in this case when separately evaluating and combining 
the orthopedic and neurologic manifestations of the Veteran's low 
back disability under the orthopedic rating criteria and 
applicable neurologic rating criteria.  

In this regard, the Board notes that there was evidence of 
positive straight leg raising and decreased sensation in the left 
lower extremity on VA examination.  Based on this, the Board 
finds that the Veteran's neurological abnormalities meet the 
criteria for evaluation for "mild" neurological symptoms.  
However, there was no evidence of foot drop or partial foot drop, 
or inability to move in any plane in the lower extremities.  
Thus, the Veteran's neurological symptomatology does not more 
nearly approximate "moderate" or "severe" impairment.  
Resolving reasonable doubt as to whether the Veteran's neurologic 
impairment of the lower extremities warrants a compensable 
evaluation, the Board finds that a separate, 10 percent 
evaluation for the left lower extremity is warranted under DC 
8520 for mild incomplete paralysis of the sciatic nerve.  

As noted above, the evidence shows that the Veteran has good 
strength, no more than mild neurological impairment manifested 
primarily by decreased sensation in the left lower extremity, and 
no incapacitating back pain.  

Left Knee Disability

The Veteran is assigned a 10 percent evaluation for his left knee 
disability under DCs 5010-5260, based on limitation of motion.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  38 C.F.R. § 4.27 (2010).  

DC 5010 pertains to traumatic arthritis, which is rated under DC 
5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010 (2010).  DC 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees and a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees, and a 50 
percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2010).  

When examined by VA in December 2005, the Veteran reported 
intermittent flare-ups of left knee pain on prolonged walking or 
standing, when climbing stairs and with changes in the weather, 
accompanied by swelling and a giving out of the knee.  He 
reported some limitation of motion during flare-ups, and said 
that he takes Motrin and applies a heating pad for relief.  The 
examiner indicated that he could not offer an estimate as to the 
degree of additional loss of motion during flare-ups without 
resorting to speculation.  The Veteran does not use a knee brace 
and denied any incapacitating episodes or any interference with 
his daily activities.  

On examination, the Veteran had a normal gait and there was no 
evidence of a limp or any swelling, redness, or tenderness in the 
left knee.  There was good stability in the knee with negative 
McMurray, Lachman, and drawer sign tests.  Extension/flexion of 
the knee was from zero to 125 degrees with pain starting at 110 
degrees.  There was some crepitus but no additional limitation of 
motion due to pain, weakness, fatigue, lack of endurance, or 
incoordination on repetitive movement.  X-ray studies showed 
minimal degenerative changes in the knee.  The diagnoses included 
minimal degenerative arthritis of the left knee.  

In this case, the clinical and diagnostic findings on examination 
showed no limitation of motion or impairment in the left knee to 
the degree required for an evaluation higher than 10 percent 
under any of the applicable rating codes.  As noted above, an 
evaluation higher than 10 percent under DC 5260 or 5261 based on 
limitation of motion requires flexion limited to 30 degrees or 
less or extension to 15 degrees or more.  Here, flexion of the 
left knee was limited to no less than 125 degrees with extension 
to zero degrees.  Additionally, there was no objective evidence 
of instability, subluxation, weakness, locking, swelling, 
abnormal motion, or guarding.  Thus, a higher evaluation based on 
limitation of motion under the above cited rating codes is not 
warranted.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5258 provides for a 20 percent rating when there 
is dislocation of cartilage with frequent episodes of locking, 
pain, and effusion, and DC 5262 allows for a 20 percent rating 
when there is malunion of the tibia and fibula with moderate knee 
or ankle disability.  However, none of these codes are applicable 
based on the absence of the specified symptoms or 
characteristics.  

Additionally, DC 5257 provides for a 10 percent evaluation when 
there is slight recurrent subluxation or lateral instability and 
a 20 percent evaluation when there is moderate symptomatology.  
In this case, the Board notes that while the Veteran reported 
that his left knee gives way occasionally, the objective findings 
do not shown any instability or subluxation.  Therefore, the 
criteria for the assignment of a separate evaluation under DC 
5257 have not been met, and a separate rating based on 
instability is not warranted.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions 
that he has chronic pain on prolonged standing or walking.  
However, the objective findings do not show any instability or 
subluxation and only mild restricted range of motion.  
Furthermore, the Veteran demonstrated pain free motion to more 
than 100 degrees.  The Veteran has a normal gait and there is no 
evidence of abnormal weight bearing.  While the Veteran had some 
pain on motion of the left knee when examined by VA in December 
2005, the examiner indicated that there was no additional 
limitation of motion due to pain or on repetitive movement.  
Further, there was no weakness, incoordination, locking, 
effusion, inflammation or more than mild functional impairment.  

In the instant case, there was no objective evidence of any 
additional functional loss of use due to pain or on repetitive 
use of the left knee to the degree necessary for the assignment 
of a rating in excess of 10 percent.  Absent a medical record 
showing additional functional loss of use, the Board finds that 
the level of functional impairment is adequately compensated by 
the 10 percent evaluation currently assigned.  

The percentage ratings in VA's Schedule for Rating Disabilities 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1.  As there is no objective evidence of any additional 
functional loss of use due to pain or on flare-ups, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); 
Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).  

Applying all of the appropriate diagnostic codes to the facts of 
this case, an objective assessment of the Veteran's present 
impairment of the left knee does not suggest that he has 
sufficient symptoms so as to warrant an evaluation in excess of 
the 10 percent rating at any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Rating

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
In this case, the Veteran does not claim nor does the record show 
any periods of hospitalization for his service-connected 
disabilities, nor is there any objective evidence of marked 
interference with employment due solely to the service-connected 
disabilities to a degree greater than that contemplated by the 
regular schedular standards.  While the Veteran has asserted that 
he is unable to work because of his service-connected 
disabilities, the objective medical evidence of record shows that 
he has good range of motion and no functional impairment in his 
lower back or left knee.  The Veteran does not use a brace or 
other assistive devices, does not require any medical treatment 
or physical therapy, and has not been hospitalized for any 
related problems at anytime during the pendency of the appeal.  

In this case, the manifestations of the Veteran's back and left 
knee disabilities are consistent with the appropriate schedular 
criteria, and there is no objective evidence that the 
manifestations of his service-connected disabilities are unusual 
or exceptional.  In sum, there is no indication that the average 
industrial impairment from the Veteran's low back and left knee 
disabilities would be in excess of that contemplated by assigned 
evaluations.  Therefore, referral of this case for extraschedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Earlier Effective Date

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  
Generally, the date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service; otherwise, it will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  

Historically, the Board notes that the Veteran made no mention of 
any left knee problems on his original application for VA 
compensation benefits received in October 1997, or when examined 
by VA in January 1998, and no pertinent abnormalities of the left 
knee were noted on examination at that time.  A claim of service 
connection for a left knee disability was received from the 
Veteran on July 12, 2005, more than nine years after his 
discharge from service.  When examined by VA in December 2005, 
the examiner opined that it was at least as likely as not that 
the Veteran's current left knee disability was due to injuries 
sustained in service.  By rating action in January 2006, the RO 
granted service connection for degenerative arthritis of the left 
knee, and assigned an effective of July 12, 2005.  

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However, the provisions of 38 C.F.R. § 3.157 only 
apply once a formal claim for compensation or pension has been 
allowed or compensation disallowed because the disability is not 
compensable.  Treatment records do not constitute an informal 
claim when service connection has not yet been established for 
the claimed condition.  38 C.F.R. § 3.157; Lalonde v. West, 12 
Vet. App. 377 (1999).  

Here, the Veteran's July 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b) and, as 
such, that provision of the regulations is not applicable to the 
facts in this case.  38 C.F.R. § 3.157.  

Turning to the merits of the Veteran's claim, the provisions of 
the law governing effective date of awards of benefits are clear 
and unambiguous.  The effective date of an award of service 
connection based on an original claim is the day following 
separation from service or date entitlement arose, if the claim 
is received within one year of discharge from service; otherwise 
the date of receipt of a claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  

Applying the regulations to the facts of this case, the Board 
finds that the RO's assignment of an effective date of July 12, 
2005, for the grant of service connection for degenerative 
arthritis of the left knee is entirely appropriate.  The Veteran 
does not claim nor does the evidence of record show any 
correspondence which could be reasonably construed as a claim of 
service connection for a left knee disability prior to receipt of 
his claim in July 2005.  

In this case, the RO assigned an effective date of July 12, 2005, 
the date of receipt of the Veteran's original claim of service 
connection for a left knee disability, which is the earliest date 
allowable under the applicable criteria discussed above.  38 
C.F.R. § 3.400(b)(2)(ii).  Consequently, the Board concludes that 
it has no alternative but to deny the Veteran's appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for a left great toe disability is denied.  

An evaluation in excess of 10 percent for the orthopedic 
manifestations of discogenic disease of the lumbosacral spine is 
denied.  

A separate 10 percent evaluation for left lower extremity 
neurological manifestations of discogenic disease of the 
lumbosacral spine is granted, subject to VA regulations 
concerning the payment of monetary benefits.  

An increased evaluation for degenerative arthritis of the left 
knee is denied.  

An effective date earlier than July 12, 2005, for the grant of 
service connection for degenerative arthritis of the left knee is 
denied.  


REMAND

The Veteran contends that he injured his right knee in service 
has had chronic knee problems ever since.  

A review of the service treatment records showed that the Veteran 
was treated for injuries to his right knee on several occasions 
in service, including in 1977, 1981, and 1982.  Although x-ray 
studies were within normal limits, the assessments included right 
knee vastus medial (muscle) strain and tendonitis.  The service 
records showed no further complaints, treatment, abnormalities or 
diagnosis referable to any right knee problems during service, 
and the Veteran specifically denied any history of knee problems 
on a Medical Board evaluation in January 1992 and on a physical 
examination in April 1993, and no pertinent abnormalities were 
noted on either examination.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the Veteran was examined by VA in December 2005, in 
part, to determine the nature and etiology of any identified knee 
problems.  Although the Veteran had fairly good range of motion 
in the right knee to 135 degrees without pain or crepitus, 
flexion of the knee was less than full (normal flexion is to 140 
degrees).  Also, it does not appear that any x-ray studies were 
taken of the right knee.  Moreover, the examiner did not offer 
any assessment or diagnosis concerning the Veteran's right knee.  
As the evidence of record shows treatment for right knee injuries 
in service, includes competent lay evidence of persistent or 
recurrent symptoms, and indicates that the claimed disability may 
be associated with the injuries in service, a medical opinion is 
needed.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any right knee problems since 
his discharge from service.  After the 
Veteran has signed the appropriate 
releases, attempts to obtain copies of any 
identified records should be made.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified right knee 
disability.  All indicated tests and 
studies are to be performed, including x-
ray studies.  The claims file must be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
any identified right knee disability either 
began during or was otherwise caused by the 
Veteran's military service.  

The examiner should describe all findings 
in detail and provide a complete rationale 
for all conclusions reached and opinions 
expressed.  If the examiner is only able to 
theorize or speculate as to the 
relationship, if any, between any 
identified right knee disability and 
service, this should be so stated and an 
explanation provided for why the examiner 
reached such a conclusion.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

3.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


